Action to recover for property dariiage to plaintiff’s automobile Which was struck by an automobile owned by respondent, Mario D’Ottavib, which he had loaned to his brother, respohdetít Emilio D’Ottávio. Einilib parked the car and gave the keys tb another brother, fifteen years old, not a party to this action. The boy drove the ear from the place where it was parked arid while driving struck plaintiff’s automobile, which wáS parked at the time. Judgment Of the Courity Court, Westchester County; dismissing the complaint against respondent Einilib unanimously affirmed, with costs to that respondent. Order Of the Courity Court, Westchester County, setting abide the verdict of the jury-in plaintiff’s favor and against respondent Mario and directing a riew trial, unanimously affirmed, without costs. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.